Bloodwortrt, J.
(After stating the foregoing facts.) The automobile in this case was seized, condemned, and sold under the provisions of section 20 of the act approved March 28, 1917 (Act 1917, Ex. Sess., p. 16; 11 Park’s Code Supp. 1922, § 448 (0000)). That in the condemnation proceedings this act was complied with is shown by the order of the judge, which is as follows: “This case having been submitted to the court for determination without the intervention of a jury, upon an agreed statement of facts, and after argument heard, it is the opinion of the court that, inasmuch as the statute providing for the condemnation of automobiles seized in the act of transporting liquor *551by unknown parties was followed to the letter, and that notice of said condemnation proceedings was published, notifying all persons concerned of the pendency of such condemnation proceedings, the court holds: that, said service by publication having been perfected, the judgment of condemnation is conclusive upon the true owner of the automobile, whoever it may be, and, therefore, the court finds for defendant the costs of suit.” As the owner or lessee of the automobile was unknown to the authorities of Campbell county, service was perfected by publication as provided for in said act. This service is as effective on the owner or lessee as if he were known and had been personally served, and the judgment is conclusive as to such owner or lessee. Civil Code (1910), § 5554 (3); Smith v. Downing Co., 21 Ga. App. 741 (3) (95 S. E. 19).
The facts in the cases of Smith v. Spencer-Dowler Co., 24 Ga. App. 235 (100 S. E. 651), Lummus v. Hopkins, 31 Ga. App. 274 (120 S. E. 546), and others cited by counsel for the plaintiff, easily differentiate those eases from this case. •

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.